DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (20170214846) in view of Markas (20120162374).
Referring to claim 14, Du shows An apparatus for binocular ranging (see figure 9 note the distance D is determined), comprising:
a feature extraction unit configured to extract features from a left image and a right image captured by a binocular camera to obtain a left feature image and a right feature image (see figure 5 note 401 and 402 also see paragraph 4);
a first target disparity map generation unit configured to generate a first target disparity map by using a target disparity map generation unit with the left feature image being a standard feature image and the right feature image being a reference feature image (see paragraph 7-8);


a third target disparity map generation unit configured to select one of the first target disparity map and the second target disparity map as a standard target disparity map and the other one as a reference target disparity map and obtain a third target disparity map by filtering out each pixel point in the standard target disparity map that is inconsistent with its corresponding pixel point in the reference target disparity map (see paragraph note the first image area and the second image are used to determine the number of confidence points respectively);
a ranging unit configured to estimate a distance based on the third target disparity map (note paragraph 8 where the first and second confidence points are compared to thresholds to determine what depth information to use); and
the target disparity map (see paragraph 7-8 Du shows determining a confidence pieces that are based on the pixels of each image, this renders obvious generating a disparity map between the images).  
However Ye fails to show the target disparity map generation unit configured to generate the target disparity map generation.
Markas shows a similar device that includes the target disparity map generation unit configured to generate the target disparity map generation (see paragraph 77).  It would have been obvious to include the disparity map generation because this allows .  
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yao (CN106340036) shows a similar device that users stereo matching to create confidence volume and obtaining a confidence map by selecting maximum values of the confidence levels.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645